Exhibit 4.1 EXECUTION COPY BANC OF AMERICA FUNDING CORPORATION, Depositor and WELLS FARGO BANK, N.A., Trustee TRUST AGREEMENT Dated March 30, 2009 Banc of America Funding 2009-R3 Trust Mortgage Certificate-Backed Certificates, Series 2009-R3 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.01 Definitions 1 Section 1.02 Interest Calculation. 15 ARTICLE II CONVEYANCE OF THE MORTGAGE CERTIFICATES AND THE ORIGINAL ISSUANCE OF CERTIFICATES 15 Section 2.01 Conveyance of the Mortgage Certificates. 15 Section 2.02 Issuance of Certificates. 16 Section 2.03 REMIC Designations and Related Matters. 16 Section 2.04 Execution and Delivery of Certificates. 18 Section 2.05 Representations and Warranties of the Depositor. 18 ARTICLE III ADMINISTRATION OF THE MORTGAGE CERTIFICATES 19 Section 3.01 Collection of Distributions on the Mortgage Certificates; Certificate Account. 19 Section 3.02 Distributions. 20 Section 3.03 Allocation of Losses. 22 Section 3.04 Statements to Certificateholders. 23 Section 3.05 Notices to Trustee. 25 Section 3.06 REMIC and Grantor Trust Related Covenants. 25 Section 3.07 Grantor Trust Administration 26 Section 3.08 Annual Statement as to Compliance. 28 Section 3.09 Assessments of Compliance and Attestation Reports. 28 Section 3.10 Reports to the Commission. 30 ARTICLE IV THE CERTIFICATES 37 Section 4.01 The Certificates. 37 Section 4.02 Registration of and Limitations on Transfer and Exchange of Certificates. 39 Section 4.03 Mutilated, Destroyed, Lost or Stolen Certificates. 45 Section 4.04 Persons Deemed Owners. 46 Section 4.05 Transfer of Exchangeable REMIC Certificates and Exchangeable Certificates. 46 Section 4.06 Exchanges of Exchangeable REMIC Certificates and Exchangeable Certificates. 46 ARTICLE V CERTAIN TAX MATTERS 47 Section 5.01 Returns. 47 Section 5.02 Election of REMIC Status. 48 -i- Section 5.03 REMIC Administration. 48 ARTICLE VI THE TRUSTEE 49 Section 6.01 Representation and Warranties. 49 Section 6.02 Directions to Trustee. 49 Section 6.03 Liability of the Trustee. 50 Section 6.04 Merger or Consolidation of the Trustee. 51 Section 6.05 Limitation on Liability of the Trustee and Others; Indemnification. 51 Section 6.06 Delegation of Duty by Trustee. 52 Section 6.07 Trustee Fee. 53 Section 6.08 Resignation and Removal of the Trustee. 53 Section 6.09 Successor Trustee. 54 Section 6.10 Compliance with REMIC Provisions. 55 Section 6.11 REMIC Losses. 55 ARTICLE VII TERMINATION 55 Section 7.01 Termination Upon Distribution to Certificateholders or Upon Purchase by the Call Right Holder. 55 Section 7.02 Additional Termination Requirements. 56 Section 7.03 Failure of Certificateholders to Surrender Certificates. 57 ARTICLE VIII MISCELLANEOUS PROVISIONS 57 Section 8.01 Amendment. 57 Section 8.02 Limitation on Rights of Certificateholders. 58 Section 8.03 Limitation on Liability of the Depositor and Others. 59 Section 8.04 Governing Law. 60 Section 8.05 Notices. 60 Section 8.06 Severability of Provisions. 60 Section 8.07 Certificates Nonassessable and Fully Paid. 60 Section 8.08 Execution in Counterparts. 61 -ii- EXHIBIT A-A1 Form of Class A-1 Certificate EXHIBIT A-A2 Form of Class A-2 Certificate EXHIBIT A-A3A Form of Rule 144A Global Class A-3 Certificate EXHIBIT A-A3B Form of Temporary Regulation S Global Class A-3 Certificate EXHIBIT A-A3C Form of Form of Permanent Regulation S Global Class A-3 Certificate EXHIBIT A-A4 Form of Class A-4 Certificate EXHIBIT A-A5A Form of Rule 144A Global Class A-5 Certificate EXHIBIT A-A5B Form of Temporary Regulation S Global Class A-5 Certificate EXHIBIT A-A5C Form of Permanent Regulation S Global Class A-5 Certificate EXHIBIT A-AR Form of Class A-R Certificate EXHIBIT B Schedule of Mortgage Certificates EXHIBIT C Relevant Servicing Criteria EXHIBIT D Additional Form 10-D Disclosure EXHIBIT E Additional Form 10-K Disclosure EXHIBIT F Form 8-K Disclosure Information EXHIBIT G Form of Sarbanes-Oxley Certification EXHIBIT H Form of Back-up Certification EXHIBIT I Form of Additional Disclosure Notification EXHIBIT J-1 Form of Transferor’s Certificate for Transfers of the Rule 144A Global Certificates EXHIBIT J-2 Form of Transferee’s Certificate for Transfers of the Rule 144A Global Certificates (including ERISA Certification) EXHIBIT J-3 Form of Regulation S Transfer Certificate EXHIBIT J-4 Form of Rule 144A Transfer Certificate EXHIBIT J-5 Form of Clearing System Certificate EXHIBIT K Form of ERISA Representation Letter EXHIBIT L Form of Class A-R Investment Representation Letter EXHIBIT M Form of Residual Transfer Affidavit EXHIBIT N Available Combinations EXHIBIT O Form of Request for Exchange of Exchangeable REMIC Certificates or Exchangeable Certificates -iii- This Trust Agreement (“Trust Agreement” or “Agreement”), dated March 30, 2009, is by and between BANC OF AMERICA FUNDING CORPORATION, a Delaware corporation (the “Depositor”), as depositor, and WELLS FARGO BANK, N.A., a national banking association, not in its individual capacity, but solely as trustee (the “Trustee”) under this trust agreement. WITNESSETH THAT: In consideration of the mutual agreements herein contained, the Depositor and the Trustee agree as follows: ARTICLE I DEFINITIONS Section 1.01Definitions.Whenever used in this Trust Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: 10-K Filing Deadline:As defined in Section 3.10(c). Accrual Period:As to any Distribution Date and each Class of Certificates (other than the Class A-R Certificate), the period from and including the first day of the calendar month preceding the calendar month of such Distribution Date to but not including the first day of the calendar month of such Distribution Date. Additional Disclosure Notification:The form of notification to be included with any Additional Form 10-D Disclosure, Additional Form 10-K Disclosure or Form 8-K Disclosure Information which is attached hereto as Exhibit I. Additional Form 10-D Disclosure:As defined in Section 3.10(b). Additional Form 10-K Disclosure:As defined in Section 3.10(c). Affiliate:With respect to any specified Person, for purposes of this Trust Agreement only, any other Person that directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, the person specified.For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities or other beneficial interest, by contract or otherwise; and the terms “controlling” and “controlled” have the meanings correlative to the foregoing. Assessment of Compliance:As defined in Section 3.09(a). Attestation Report:As defined in Section 3.09(b). Back-up Certification:As defined in Section 3.10(e). Beneficial Owner:With respect to any Book-Entry Certificate maintained on the book entry records of the Depository, the Person who is the beneficial owner of such Certificate as reflected on the books of the Depository or on the books of a Person maintaining an account with such Depository (directly as a Depository Participant or indirectly through a Depository Participant, in accordance with the rules of such Depository). Book-Entry Certificate:The Class A-1, Class A-2, Class A-3, Class A-4 and Class A-5 Certificates, which will be on deposit with the Depository and registered in the name of its nominee, Cede & Co. Business Day:Any day other than a Saturday, a Sunday or a day on which the New York Stock Exchange or Federal Reserve is closed or on which banking institutions in the State of New York or the city in which the Corporate Trust Office is located are authorized or obligated by law or executive order to be closed. Call Right Holder:A Certificateholder (other than Banc of America Securities LLC or an affiliate of Banc of America Securities LLC) who, as of the related Record Date, owns (directly or through Exchangeable Certificates) in the aggregate Certificates evidencing greater than 50% of the aggregate Class Balance of the outstanding P&I Certificates. Certificate:Any one of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-5 or Class A-R Certificates executed by the Trustee in substantially the forms annexed hereto. Certificate Account:The trust account established and maintained pursuant to Section3.01.The Certificate Account shall be deemed to consist of 2 sub-accounts, one for each of the Exchangeable Certificates Grantor Trust Account and the REMIC Certificate Sub-Account.Funds deposited in the Certificate Account shall be held in trust for the benefit of Certificateholders for the uses and purposes set forth in Article III. Certificate Balance:With respect to any P&I Certificate at any date, the maximum dollar amount of principal to which the Holder thereof is then entitled hereunder (assuming in the case of an Exchangeable REMIC Certificate that no exchanges have occurred and in the case of an Exchangeable Certificate that all exchanges have occurred), such amount being equal to the product of the Percentage Interest of such Certificate and the Class Balance of the Class of Certificates of which such Certificate is a part or, in the case of a Class of Exchangeable Certificates, the Maximum Class Balance of the Class of Certificates of which such Certificate is a part. Certificateholder or Holder:The person in whose name a Certificate is registered in the Certificate Register, except that, solely for the purpose of giving any consent pursuant to this Trust Agreement, any Certificate registered in the name of the Depositor or any affiliate of the Depositor shall be deemed not to be outstanding, unless 100% of the Percentage Interests of the related Class is held by such Persons. Certificate Register:The register maintained pursuant to Section4.02. Certification Parties:As defined in Section 3.10(e). -2- Certifying Person:As defined in Section 3.10(e). Class:Any of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-5 or Class A-R Certificates. Class A-1 Certificate:Any of the Class A-1 Certificates issued pursuant to this Agreement, in substantially the form attached hereto as Exhibit A-A1, which represents a regular interest in REMIC 1 for purposes of the REMIC Provisions. Class A1 Interest: A regular interest in REMIC 1 for purposes of the REMIC Provisions. Class A-1 Loss Amount:With respect to any Distribution Date, the amount, if any, by which the ClassBalance of the ClassA-1 Certificates would be reduced as a result of the allocation of any reduction pursuant to Section3.03(a)to such Class, without regard to the operation of Section3.03(b). Class A-2 Accretion Termination Date:The Distribution Date following the Distribution Date on which the Class Balance of the Class A-1 Certificates has been reduced to zero. Class A-2 Accrual Distribution Amount:For any Distribution Date and the Class A-2 Certificates prior to the Class A-2 Accretion Termination Date, an amount with respect to such Class equal to the Interest Accrual Amount allocated but not currently distributable as interest to such Class pursuant to Section 3.02(b). Class A-2 Certificate:Any of the Class A-2 Certificates issued pursuant to this Agreement, in substantially the form attached hereto as Exhibit A-A2, which represents a regular interest in REMIC 1 for purposes of the REMIC Provisions. Class A2 Interest: A regular interest in REMIC 1 for purposes of the REMIC Provisions. Class A-2 Loss Allocation Amount:With respect to any Distribution Date on or after the Class Balance of the Class A-3 Certificates has been reduced to zero, the lesser of (i)the ClassBalance of the ClassA-2 Certificates with respect to such Distribution Date prior to any reduction for the ClassA-2 Loss Allocation Amount and (ii) the ClassA-1 Loss Amount with respect to such Distribution Date. Class A-2 Loss Amount:With respect to any Distribution Date, the amount, if any, by which the ClassBalance of the ClassA-2 Certificates would be reduced as a result of the allocation of any reduction pursuant to Section3.03(a)to such Class, without regard to the operation of Section3.03(b). Class A-3 Accretion Termination Date:The Distribution Date following the Distribution Date on which the aggregate Class Balance of the Class A-1 and Class A-2 Certificates has been reduced to zero. -3- Class A-3 Accrual Distribution Amount:For any Distribution Date and the Class A-3 Certificates prior to the Class A-3 Accretion Termination Date, an amount with respect to such Class equal to the Interest Accrual Amount allocated but not currently distributable as interest to such Class pursuant to Section 3.02(b). Class A-3 Certificate:Any of the Class A-3 Certificates issued pursuant to this Agreement, in substantially the form attached hereto as Exhibit A-A3A, Exhibit A-A3B or Exhibit A-A3C, which represents a regular interest in REMIC 1 for purposes of the REMIC Provisions. Class A3 Interest: A regular interest in REMIC 1 for purposes of the REMIC Provisions. Class A-3 Loss Allocation Amount:With respect to any Distribution Date, the lesser of (i)the ClassBalance of the ClassA-3 Certificates with respect to such Distribution Date prior to any reduction for the ClassA-3 Loss Allocation Amount and (ii)the sum of the ClassA-1 Loss Amount and the Class A-2 Loss Amount with respect to such Distribution Date. Class A-4 Certificate:Any of the Class A-4 Certificates issued pursuant to this Agreement, in substantially the form attached hereto as Exhibit A-A4, which is an Exchangeable Certificate and represents an interest in a grantor trust for United States federal income tax purposes. Class A-5 Certificate:Any of the Class A-5 Certificates issued pursuant to this Agreement, in substantially the form attached hereto as Exhibits A-A5A, A-A5B or A-A5C, which is an Exchangeable Certificate and represents an interest in a grantor trust for United States federal income tax purposes. Class A-R Certificate:The Class A-R Certificate issued pursuant to this Agreement, in substantially the form attached hereto as Exhibit A-AR, which represents ownership of the Class R1 Interest. Class Balance:As to any Distribution Date and any Class of Certificates (other than the Exchangeable Certificates and the Class A-R Certificate), an amount equal to (a) the Maximum Original Class Balance thereof (plus, in the case of the Class A-2 and Class A-3 Certificates, any Class A-2 Accrual Distribution Amounts or Class A-3 Accrual Distribution Amounts, as applicable, previously added thereto), minus the sum of (i) all amounts previously distributed to such Class on account of principal pursuant to Section 3.02, (ii) the aggregate amount of Realized Loss Shortfalls previously allocated to such Class pursuant to Section 3.03(a) and (iii) in the case of the Class A-2 and Class A-3 Certificates, the aggregate amount previously allocated to such Class pursuant to Section 3.03(b) plus (b) the sum of (i) all increases in Class Balance previously allocated thereto pursuant to Section 3.03(a) and (ii) in the case of the Class A-2 and Class A-3 Certificates, any increases allocated thereto pursuant to Section3.03(b).A Class of Exchangeable Certificates and the Class A-R Certificate have no Class Balance. -4- Class R1 Interest:The residual interest in REMIC 1 for purposes of the REMIC Provisions. Clearing System Certificate:As defined in Section4.02(d). Closing Date:March 30, 2009. Code:The Internal Revenue Code of 1986, as amended. Combination:Any Exchangeable Combination or Exchangeable REMIC Combination. Corporate Trust Office: The principal corporate trust office of the Trustee at which at any particular time its corporate trust business with respect to this Agreement is conducted, which office at the date of the execution of this instrument is located at 9062 Old Annapolis Road, Columbia, Maryland 21045-1951, Attention:Client Manager BAFC 2009-R3, and for certificate transfer purposes is located at Sixth Street and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services BAFC 2009-R3, or at such other address as the Trustee may designate from time to time by notice to the Certificateholders and the Depositor. Commission:The U.S. Securities and Exchange Commission. Compliance Statement:As defined in Section Corresponding Certificates:With respect to the Class A1 Interest, the Class A-1 Certificates.With respect to the Class A2 Interest, the Class A-2 Certificates.With respect to the Class A3 Interest, the Class A-3 Certificates. Denomination:The amount, if any, specified on the face of each Certificate (other than the Class A-R Certificate) of a Class representing the principal portion of the Maximum Original Class Balance of such Class evidenced by such Certificate. Depositor:Banc of America Funding Corporation, a Delaware corporation, and its successor in interest. Depository:The Depository Trust Company and any successor thereto appointed by the Depositor as a Depository; provided that the Depository shall at all times be a “clearing corporation” as defined in Section 8-102(3)of the
